Title: The American Commissioners to the President of Congress, 9 February 1785
From: American Commissioners,Adams, John,Franklin, Benjamin,Jefferson, Thomas
To: President of Congress


        
          Sir
          Paris [9] Febry. 1785
        
        In our last of Decr. 15 we had the honour of communicating to Congress our letter to the Ambassador of Portugal which accompanied the draught of the treaty of Amity & Commerce proposed on our part. Since that date he addressed to us the letter No. 1. acknowledging the receipt of ours & informing us that he had forwarded it to his court.
        The Baron de Thulemeier also, the Prussian Minister at the Hague has given us similar information in his letter No. 2. herewith enclosed: he therein also desires as he had done in his letter of Octr. 8 that we would make choice of some port within the dominions of His Sovereign at which the commerce between the two countries might be carried on. We supposed that we had answered this by proposing in our draught of the treaty that all places in the dominions of either party should be open to the subjects or citizens of the other for the purposes of commerce. As he thought proper however to repeat the desire of the King that we would make choice of some place, we wrote him an answer of which No. 3. is a copy, and have now to ask of Congress their instructions as to the choice of a place for the purposes proposed.
        The Baron de Walterstorff who had been formerly appointed by the court of Denmark to negotiate a treaty with the United States of America, & to whom we had notified our full powers for that purpose, called on us separately a few days ago & informed us that he had obtained permission from his court to make a visit to Copenhagen where his private affairs required his presence, and that the Minister had at the same time instructed him to ask from us our propositions that they might be considered during his stay at Copenhagen, and the sentiments of his court thereon be fully made known to him. This he afterwards communicated more particularly in the letter No. 4. to which an answer was returned of which No. 5.

is a copy, inclosing a draught of a treaty similar to the one we had the honour to communicate to you in our letter of Decr. 15.
        We have also since our last received an answer from the court of Naples through their chargé des Affaires & from that of Turin through their Ambassador at this court: (the answer of Naples is accompanied by a printed ordinance establishing the privileges of Messina as a free port) which we now enclose, distinguished by the Nos. 6. &. 7. to these we do not propose to make any reply unless future overtures from them or other circumstances should render it necessary or proper.
        With great respect / We have the honour to be / Your Excellencys / Most obedient & / Most humble servants
        
          John AdamsB. FranklinT. Jefferson
        
      